FILED
                             NOT FOR PUBLICATION                             OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY S. PHILPOTT,                             No. 10-16687

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01773-MCE-
                                                 KJM
  v.

R. WILLIAMS, C.C.I.,                             MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Gregory S. Philpott, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal under 28 U.S.C. § 1915A for failure to

state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed the action because Philpott did not

allege sufficient facts to establish that defendant had reason to suspect that Philpott

would be a stabbing victim. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a

prison official cannot be found liable for failing to protect one inmate from another

unless “the official knows of and disregards an excessive risk to inmate health or

safety”); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (when determining if the

complaint states a claim for relief “we may consider facts contained in documents

attached to the complaint”).

      Philpott’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-16687